 



Exhibit 10.1
ORTHOLOGIC CORP.
2005 EQUITY INCENTIVE PLAN

  I.   INTRODUCTION.

     1.01 Purpose. This plan shall be known as the OrthoLogic Corp. 2005 Equity
Incentive Plan (the “Plan”). The purposes of the 2005 Equity Incentive Plan are
to attract and retain the best available employees and directors of the Company
or any subsidiary which now exists or hereafter is organized or acquired by the
Company, as well as appropriate third parties who can provide valuable services
to the Company, to provide additional incentive to such persons and to promote
the success and growth of the Company. These purposes may be achieved through
the grant of options to purchase Common Stock of OrthoLogic Corp., the grant of
Stock Appreciation Rights and the grant of Restricted Stock, as described below.
     1.02 Effective Date. The effective date of the Plan shall be April 15,
2005, subject to the approval of the Plan by shareholders of the Company at the
2006 annual meeting. Any Awards granted prior to such stockholder approval shall
be expressly conditioned upon such stockholder approval of the Plan.

  II.   DEFINITIONS.

     2.01 “Award” means an Incentive Stock Option, Non-Qualified Stock Option,
Stock Appreciation Right or Restricted Stock grant, as appropriate.
     2.02 “Award Agreement” means the agreement between the Company and the
Grantee specifying the terms and conditions as described thereunder.
     2.03 “Board” means the Board of Directors of OrthoLogic Corp.
     2.04 “Change of Control” shall be defined as a change in ownership or
control of the Company effected through any of the following transactions: (a) a
statutory share exchange, merger, consolidation or reorganization approved by
the Company’s stockholders, unless securities representing more than 50% of the
total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to such transaction; (b) any stockholder
approved transfer or other disposition of all or substantially all of the
Company’s assets (whether held directly or indirectly through one or more
controlled subsidiaries) except to or with a wholly-owned subsidiary of the
Company); or (c) the acquisition, directly or indirectly by any person or
related group of persons of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) of securities possessing more than 50% of the total combined voting power
of the Company’s outstanding securities pursuant to transactions with the
Company’s stockholders.
     2.05 “Code” means the Internal Revenue Code of 1986, as it may be amended
from time to time.
     2.06 “Committee” means the committee described in Article 4 or the person
or persons to whom the committee has delegated its power and responsibilities
under Article 4.
     2.07 “Common Stock” or “Stock” means the common stock of the Company having
a par value of $.0005 per share.
     2.08 “Company” means OrthoLogic Corp., a Delaware corporation.
     2.09 “Fair Market Value” means for purposes of the Plan at any date shall
be (i) the reported closing price of such stock on the New York Stock Exchange
or other established stock exchange or Nasdaq National Market on such date, or
if no sale of such stock shall have been made on that date, on the preceding
date on which there was such a sale, (ii) if such stock is not then listed on an
exchange or the Nasdaq National Market, the last trade price per share for such
stock in the over-the-counter market as

1



--------------------------------------------------------------------------------



 



quoted on Nasdaq or the pink sheets or successor publication of the National
Quotation Bureau on such date, or (iii) if such stock is not then listed or
quoted as referenced above, an amount determined in good faith by the Board or
the Committee.
     2.10 “Grant Date” means the date on which an Award is deemed granted, which
shall be the date on which the Committee authorizes the Award or such later date
as the Committee shall determine in its sole discretion.
     2.11 “Grantee” means an individual who has been granted an Award.
     2.12 “Incentive Stock Option” or “ISO” means an option that is intended to
meet the requirements of Section 422 of the Code and regulations thereunder.
     2.13 “Non-Qualified Stock Option” or “NSO” means an option other than an
Incentive Stock Option.
     2.14 “Option” means an Incentive Stock Option or Non-Qualified Stock
Option, as appropriate.
     2.15 “Performance Goal” means a performance goal established by the
Committee prior to the grant of any Award of Restricted Stock that is based on
the attainment of goals relating to one or more operating or business criteria,
measured on an absolute basis or in terms of growth or reduction related to the
Company’s objective to successfully develop synthetic therapeutics for unmet
medical needs. (Planned performance goals are confidential and, accordingly, not
described herein).
     2.16 “Plan” means the OrthoLogic Corp. 2005 Equity Incentive Plan as set
forth herein, as it may be amended from time to time.
     2.17 “Restricted Stock” means shares or units of Common Stock which are
subject to restrictions established by the Committee.
     2.18 “Stock Appreciation Right” or “SAR” means the right to receive cash or
shares of Common Stock based upon the excess of the Fair Market Value of one
share of Common Stock on the date the SAR is exercised over the Fair Market
Value of one share of Common Stock on the Grant Date.

  III.   SHARES SUBJECT TO AWARD.

     3.01 Available Shares. The number of shares of Common Stock of the Company
which may be issued under the Plan shall not exceed 2,000,000 shares; provided
that no individual can be granted Awards covering, in the aggregate, more than
300,000 shares of Common Stock in any calendar year. Shares issued under the
Plan may come from authorized but unissued shares, from treasury shares held by
the Company, from shares purchased by the Company on an open market for such
purpose, or from any combination of the foregoing. If any Award granted under
this Plan is canceled, terminates, expires, or lapses for any reason, any shares
subject to such Award again shall be available for the grant of an Award under
the Plan.
     3.02 Changes in Common Stock. If any stock dividend is declared upon the
Company Stock, or if there is any stock split, stock distribution, or other
recapitalization of the Company with respect to the Common Stock, resulting in a
split or combination or exchange of shares, the Committee shall make or provide
for such adjustment in the number of and class of shares which may be delivered
under the Plan, and in the number and class of and/or price of shares subject to
outstanding Awards as it may, in its discretion, deem to be equitable.

  IV.   ADMINISTRATION

     4.01 Administration by the Committee. For purposes of the power to grant
Awards to Company directors, the Committee shall consist of the entire Board.
For other Plan purposes, the Plan shall be administered by a committee
designated by the Board to administer the Plan and shall initially be the
Compensation Committee of the Board. A majority of the members of the Committee
shall constitute a quorum. The approval of such a quorum, expressed by a vote at
a meeting held either in person or by conference telephone call, or the
unanimous consent of all members in writing without a meeting, shall constitute
the action of the Committee and shall be valid and effective for all purposes of
the Plan.

2



--------------------------------------------------------------------------------



 



     4.02 Committee Powers. The Committee is empowered to adopt such rules,
regulations and procedures and take such other action as it shall deem necessary
or proper for the administration of the Plan. The Committee shall also have
authority to interpret the Plan, and the decision of the Committee on any
questions concerning the interpretation of the Plan shall be final and
conclusive. The Committee may consult with counsel, who may be counsel for the
Company, and shall not incur any liability for any action taken in good faith in
reliance upon the advice of counsel. Subject to the provisions of the Plan, the
Committee shall have full and final authority to:

  (a)   designate the persons to whom Awards shall be granted;     (b)   grant
Awards in such form and amount as the Committee shall determine;     (c)  
impose such limitations, restrictions and conditions upon any such Award as the
Committee shall deem appropriate;     (d)   waive in whole or in part any
limitations, restrictions or conditions imposed upon any such Award as the
Committee shall deem appropriate; and     (e)   modify, extend or renew any
Award previously granted, provided that this provision shall not provide
authority to reprice Awards to a lower exercise price.

     4.03 Delegation by Committee. The Committee may delegate all or any part of
its responsibilities and powers to any executive officer or officers of the
Company selected by it. Any such delegation may be revoked by the Board or by
the Committee at any time.

  V.   STOCK OPTIONS.

     5.01 Granting of Stock Options. Options may be granted to directors,
officers and key employees of the Company and any of its subsidiaries, as well
as appropriate third parties who can provide valuable services to the Company;
provided, however that a maximum of 2,000,000 shares of stock may be issued
pursuant to the exercise of Incentive Stock Options. In selecting the
individuals to whom Options shall be granted, as well as in determining the
number of Options granted, the Committee shall take into consideration such
factors as it deems relevant pursuant to accomplishing the purposes of the Plan.
A Grantee may, if he is otherwise eligible, be granted an additional Option or
Options if the Committee shall so determine. Option grants under the Plan shall
be evidenced by agreements in such form and containing such provisions as are
consistent with the Plan as the Committee shall from time to time approve.
     5.02 Type of Option. At the time each Option is granted, the Committee
shall designate the Option as an Incentive Stock Option or a Non-Qualified Stock
Option. Any Option designated as an Incentive Stock Option shall comply with the
requirements of Section 422 of the Code, including the requirement that
incentive stock options may only be granted to individuals who are employed by
the Company, a parent or a subsidiary corporation of the Company. If required by
applicable tax rules regarding a particular grant, to the extent that the
aggregate fair market value (determined as of the date an Incentive Stock Option
is granted) of the shares with respect to which an Incentive Stock Option grant
under this Plan (when aggregated, if appropriate, with shares subject to other
Incentive Stock Option grants made before said grant under this Plan or another
plan maintained by the Company or any ISO Group member) is exercisable for the
first time by an optionee during any calendar year exceeds $100,000 (or such
other limit as is prescribed by the Code), such option grant shall be treated as
a grant of Nonqualified Stock Options pursuant to Code Section 422(d).
     5.03 Option Terms. Each option grant agreement shall specify the number of
Incentive Stock Options and/or Nonqualified Stock Options being granted; one
option shall be deemed granted for each share of stock. In addition, each option
grant agreement shall specify the exercisability and/or vesting schedule of such
options, if any.
     5.04 Purchase Price. The purchase price of the Common Stock covered by each
Option shall be not less than the Fair Market Value of such Stock on the Grant
Date. Such price shall be subject to adjustment as provided in Article X hereof.
The purchase price for a share subject to Option shall not be less than 100% of
the Fair Market Value of the share on the date the option is granted, provided,
however, the option price of an Incentive Stock Option shall not be less than
110% of the fair market value of such share on the date the option is granted to
an individual then owning (after the application of the family and

3



--------------------------------------------------------------------------------



 



other attribution rules of Section 424(d) or any successor rule of the Code)
more than 10% of the total combined voting power of all classes of stock of the
Company.
     5.05 Method of Exercise. An Option that has become exercisable may be
exercised from time to time by written notice to the Company stating the number
of shares being purchased and accompanied by the payment in full of the Option
price for such shares. The purchase price may be paid by any of the following
methods, (a) by cash, (b) by check, or (c) to the extent permitted under the
particular grant agreement, by transferring to the Company shares of stock of
the Company at their fair market value as of the date of exercise of the option,
provided that the optionee held the shares of stock for at least six months.
Notwithstanding the foregoing, the Company may arrange for or cooperate in
permitting broker-assisted cashless exercise procedures.
     5.06 Shareholder Rights. A Grantee shall not, by reason of any Options
granted hereunder, have any right of a shareholder of the Company with respect
to the shares covered by Options until shares of Stock have been issued.

  VI.   STOCK APPRECIATION RIGHTS.

     6.01 Granting of SARs. The Committee may, in its discretion, grant SARs to
directors, officers and key employees of the Company and any of its
subsidiaries, as well as appropriate third parties who can provide valuable
services to the Company. SAR grants under the Plan shall be evidenced by
agreements in such form and containing such provisions as are consistent with
the Plan as the Committee shall from time to time approve.
     6.02 Method of Exercise. An SAR that has become exercisable may be
exercised by written notice to the Company stating the number of SARs being
exercised.
     6.03 Payment upon Exercise. Upon the exercise of SARs, the Grantee shall be
entitled to receive an amount determined by multiplying (a) the difference
obtained by subtracting the Fair Market Value of a share of Common Stock as of
the Grant Date of the SAR from the Fair Market Value of a share of Common Stock
on the date of exercise, by (b) the number of SARs exercised. At the discretion
of the Committee, the payment upon the exercise of the SARs may be in cash, in
shares of Common Stock of equivalent value, or in some combination thereof. The
number of available shares under Section 3.01 shall only be reduced by shares of
Common Stock issued upon exercise of an SAR and shall not be affected by any
cash payments.

  VII.   EFFECT OF TERMINATION OF EMPLOYMENT, DISABILITY OR DEATH.

     7.01 Incentive Stock Options. Unless otherwise provided herein or in a
specific Option Agreement which may provide longer or shorter periods of
exercisability, no ISO shall be exercisable after the expiration of the earliest
of:

  (a)   10 years from the date the option is granted, or five years from the
date the option is granted to an individual owning (after the application of the
family and other attribution rules of Section 424(d) of the Code) at the time
such option was granted, more than 10% of the total combined voting power of all
classes of stock of the Company,     (b)   three months after the date the
Grantee ceases to perform services for the Company or its subsidiaries, if such
cessation is for any reason other than death, disability (within the meaning of
Code Section 22(e)(3)), or cause,     (c)   one year after the date the Grantee
ceases to perform services for the Company or its subsidiaries, if such
cessation is by reason of death or disability (within the meaning of Code
Section 22(e)(3)), or     (d)   the date the Grantee ceases to perform services
for the Company or its subsidiaries, if such cessation is for cause, as
determined by the Board or the Committee in its sole discretion;

4



--------------------------------------------------------------------------------



 



     7.02 Non-Qualified Stock Options and SARs. Unless otherwise provided herein
or in a specific NSO or SAR Agreement which may provide longer or shorter
periods of exercisability, no NSO or SAR shall be exercisable after the
expiration of the earliest of:

  (a)   10 years from the date of grant,     (b)   two years after the date the
Grantee ceases to perform services for the Company or its subsidiaries, if such
cessation is for any reason other than death, permanent disability, retirement
or cause,     (c)   three years after the date the Grantee ceases to perform
services for the Company or its subsidiaries, if such cessation is by reason of
the Grantee’s death, permanent disability or retirement; or     (d)   the date
the Grantee ceases to perform services for the Company or its subsidiaries, if
such cessation is for cause, as determined by the Board or the Committee in its
sole discretion;

     7.03 ISOs, NSOs and SARs. Unless otherwise provided in a specific grant
agreement or determined by the Committee, an Option or SAR shall only be
exercisable for the periods above following the date a Grantee ceases to perform
services to the extent the option was exercisable on the date of such cessation.

  VIII.   RESTRICTED STOCK AWARDS.

     8.01 Granting of Restricted Stock. The Committee may, in its discretion,
grant Restricted Stock to directors, officers and key employees of the Company
and any of its subsidiaries, as well as appropriate third parties who can
provide valuable services to the Company. Restricted Stock Awards may consist of
shares issued subject to forfeiture if specified conditions are not satisfied
(“Restricted Stock Shares”) or agreements to issue shares of Common Stock in the
future if specified conditions are satisfied (“Restricted Stock Units”).
     8.02 Terms of Restricted Stock Grants. Each Restricted Stock Award shall be
confirmed by, and be subject to the terms of, an agreement identifying the
restrictions applicable to the Award. Restricted Stock Awards shall be subject
to the following terms and conditions:

  (a)   The Committee may condition the grant of Restricted Stock upon the
attainment of Performance Goals so that the grant qualifies as
“performance-based compensation” within the meaning of Section 162(m) of the
Code. The Committee may also condition the grant of Restricted Stock upon such
other conditions, restrictions and contingencies as the Committee may determine.
    (b)   Except to the extent otherwise provided in the applicable Award
Agreement and (c) below, the portion of the Restricted Stock Award still subject
to restriction shall be forfeited by the Grantee upon termination of the
Grantee’s service for any reason.     (c)   In the event of hardship or other
special circumstances of a Grantee, the Committee may waive in whole or in part
any or all remaining restrictions with respect to such Grantee’s Restricted
Stock Award.     (d)   If and when the applicable restrictions lapse, unlegended
certificates for such shares shall be delivered to the Grantee.

     8.03 Shareholder Rights. A Grantee receiving an Award of Restricted Stock
Shares shall have all of the rights of a shareholder of the Company, including
the right to vote the shares and the right to receive any cash dividends. Unless
otherwise determined by the Committee, cash dividends shall be paid in cash and
dividends payable in stock shall be paid in the form of additional Restricted
Stock Shares. A Grantee receiving an Award of Restricted Stock Units shall not
be deemed the holder of any shares covered by the Award, or have any rights as a
shareholder with respect thereto, until such shares are issued to him/her.

5



--------------------------------------------------------------------------------



 



  IX.   ACCELERATION OF EXERCISABILITY AND VESTING UNDER CERTAIN CIRCUMSTANCES.

     9.01 Upon a Change in Control. Notwithstanding any provision in the Plan to
the contrary, unless the particular letter of grant provides otherwise, 75% of
the unvested Awards held by each Grantee shall automatically become vested upon
the occurrence, before the expiration or termination of such option, of a Change
in Control.
     9.02 Balance of Awards. The balance of each Grantee’s unvested Awards will
vest exercisable in 12 equal monthly installments following the occurrence of a
Change in Control, or according to the Grantee’s individual vesting schedule as
applicable without regard to this Article X, whichever is earlier. If a Grantee
loses his position with the Company as a result of or subsequent to the
occurrence of a Change in Control, 100% of the unexpired and unvested Awards
granted pursuant to this Plan held by such optionee shall automatically become
vested upon such loss of position.

  X.   EFFECT OF CHANGE IN STOCK SUBJECT TO PLAN.

     10.01 Merger, Consolidation or Reorganization. In the event of a merger,
consolidation or reorganization with another corporation in which the Company is
not the surviving corporation or a merger, consolidation or reorganization
involving the Company in which the Company Stock ceases to be publicly traded,
the Committee shall, subject to the approval of the Board of Directors of the
Company, or the board of directors of any corporation assuming the obligations
of the Company hereunder, take action regarding each outstanding and unexercised
option pursuant to either clause (a) or (b) below:

  (a)   Appropriate provision may be made for the protection of such Award by
the substitution on an equitable basis of appropriate shares of the surviving or
related corporation, provided that the excess of the aggregate Fair Market Value
of the shares subject to such Award immediately before such substitution over
the exercise price thereof is not more than the excess of the aggregate fair
market value of the substituted shares made subject to option immediately after
such substitution over the exercise price thereof; or     (b)   The Committee
may cancel such Award. In the event any Option or SAR is canceled, the Company,
or the corporation assuming the obligations of the Company hereunder, shall pay
the Grantee an amount of cash (less normal withholding taxes) equal to the
excess of the highest Fair Market Value per share of the Stock during the 60-day
period immediately preceding the merger, consolidation or reorganization over
the exercise price, multiplied by the number of shares subject to such Award. In
the event any other Award is canceled, the Company, or the corporation assuming
the obligations of the Company hereunder, shall pay the Grantee an amount of
cash or stock, as determined by the Committee, based upon the highest Fair
Market Value per share of the Stock during the 60-day period immediately
preceding the cancellation.

     Notwithstanding anything to the contrary, in the event a Change in Control
should occur, the Committee shall have the right to cancel such Awards and pay
the Grantee an amount determined under (b) above.

  XI.   MISCELLANEOUS.

     11.01 Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Grantee to remit to the Company, an amount sufficient
to satisfy Federal, state, and local taxes (including the Grantee’s FICA
obligation) required by law to be withheld with respect to any taxable event
arising or as a result of this Plan. With respect to withholding required upon
the exercise of Options or SARs, or upon the lapse of restrictions on Restricted
Stock, Grantees may elect, subject to the approval of the Committee, to satisfy
the withholding requirement, in whole or in part, by having the Company withhold
shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax which could be imposed on the transaction.
     11.02 No Employment or Retention Agreement Intended. Neither the
establishment of, nor the awarding of Awards under this Plan shall be construed
to create a contract of employment or service between any Grantee and the
Company or its subsidiaries; nor does it give any Grantee the right to continued
service in any capacity with the Company or its subsidiaries or limit in any way
the right of the Company or its subsidiaries to discharge any Grantee at any
time and without notice, with or without cause,

6



--------------------------------------------------------------------------------



 



or to any benefits not specifically provided by this Plan, or in any manner
modify the Company’s right to establish, modify, amend or terminate any profit
sharing or retirement plans.
     11.03 Non-transferability of Awards. Any Award granted hereunder shall, by
its terms, be non-transferable by a Grantee other than by will or the laws of
descent and shall be exercisable during the Grantee’s lifetime solely by the
Grantee or the Grantee’s duly appointed guardian or personal representative.
Notwithstanding the foregoing, the Committee may permit a Grantee to transfer a
Non-Qualified Stock Option or SAR to a family member or a trust or partnership
for the benefit of a family member, in accordance with rules established by the
Committee.
     11.04 Investment Representation. Unless the shares of stock covered by the
Plan have been registered with the Securities and Exchange Commission pursuant
to Section 5 of the Securities Act of 1933, as amended, each Grantee by
accepting an Award represents and agrees, for himself or herself and his or her
transferees by will or the laws of descent and distribution, that all shares of
stock purchased upon the exercise of the option grant will be acquired for
investment and not for resale or distribution. Upon such exercise of any portion
of any option grant, the person entitled to exercise the same shall upon request
of the Company furnish evidence satisfactory to the Company (including a written
and signed representation) to the effect that the shares of stock are being
acquired in good faith for investment and not for resale or distribution.
Furthermore, the Company may if it deems appropriate affix a legend to
certificates representing shares of stock that such shares have not been
registered with the Securities and Exchange Commission and may so notify its
transfer agent.
     11.05 Dissolution or Liquidation. Upon the dissolution or liquidation of
the Company, any outstanding Awards theretofore granted under this Plan shall be
deemed canceled.
     11.06 Controlling Law. The law of the State of Delaware, except its law
with respect to choice of law, shall be controlling in all matters relating to
the Plan.
     11.07 Termination and Amendment of the Plan. The Plan will expire ten (10)
years after the Effective Date, solely with respect to the granting of Incentive
Stock Options or such later date as may be permitted by the Code for Incentive
Stock Options. The Board may from time to time amend, modify, suspend or
terminate the Plan; provided, however, that no such action shall (a) impair
without the Grantee’s consent any Award theretofore granted under the Plan or
(b) be made without shareholder approval where such approval would be required
as a condition of compliance with the Code or other applicable laws or
regulatory requirements.

7